Exhibit 10.24.1

JANUS HENDERSON GROUP PLC DEFERRED INCENTIVE AWARD

US RSU – DIP AWARD AGREEMENT

 

The Company grants to <Participant Name> (the “Grantee”), effective as of
[DATE], 2020 (the “Grant Date”), a deferred incentive award in the form of Share
Units (the “DIP Award”) as described below, subject to the terms and conditions
set forth in this DIP Award Agreement, the Company’s Third Amended and Restated
2010 Deferred Incentive Plan, as may be amended or amended and restated from
time to time (the “Company Plan”), the Executive Income Deferral Program (if
applicable to the Grantee), the attached Appendices A and B, and any applicable
laws (including any applicable securities laws), government regulations, stock
exchange listing requirements or Company policies in effect from time to time
applicable to the DIP Award and the underlying Shares, including those regarding
the deferral of the DIP Award, the Personal Code of Ethics, the Share Trading
Policy and the Market Conduct Policy. The Grantee must accept the DIP Award,
including all of the applicable terms and conditions, by [DATE] or such later
date determined by the Committee, or it will lapse. Capitalized terms used but
not defined in this DIP Award Agreement have the meaning specified in the
Company Plan and/or in the attached Appendices. The Company Plan and the method
of accepting the DIP Award may be accessed at the site on which the Grantee
accesses information related to the Grantee’s participation in the Company Plan.

 

1.         Grant of Share Unit Award.

 

Subject to the provisions of this DIP Award Agreement and the Company Plan, the
Company hereby grants to the Grantee the number of Share Units identified in the
table below, representing the same number of Shares.

 

Share Unit Award

 Number of Share Units Granted:

<Quantity Granted>

 

2.         Vesting.

 

Except as otherwise provided herein, the DIP Award will become vested and no
longer subject to restriction on the vesting dates (each date, a “Vesting Date”)
and in the amounts indicated below, provided that the Grantee has not
experienced a Termination of Affiliation prior to the applicable Vesting Date.

 

 

 

 

Vesting Date

 

Percentage Vesting

March 1, 2021

 

33%

March 1, 2022

 

33%

March 1, 2023

 

34%

 

3.         Termination of Affiliation.

 

a.                Except as otherwise provided herein, in the event that the
Grantee has a Termination of Affiliation, any unvested portion of the DIP Award
and the Grantee’s rights hereunder shall be terminated, cancelled and forfeited
effective immediately upon such Termination of Affiliation.

 





1 of 10




 

b.               Notwithstanding the provisions of Sections 2 and 3(a) above, if
the Grantee has a Termination of Affiliation due to (a) death, then the DIP
Award shall become fully vested and no longer subject to restriction upon such
Termination of Affiliation; or (b) Disability, then any unvested portion of the
Grantee’s DIP Award shall remain outstanding and shall continue to vest in
accordance with its terms and shall be settled in accordance with the schedule
set forth in Section 2 above, notwithstanding the Grantee’s Termination of
Affiliation. “Disability” shall have the meaning set forth in the Company’s
long-term disability benefit plan, requiring medical certification for a
determinable physical or mental impairment expected to result in death or
expected to last for a continuous period of not less than twelve (12) months.

 

c.                Notwithstanding the provisions of Sections 2 and 3(a) above,
if the Grantee experiences a Termination of Affiliation due to a termination by
the Company or a Subsidiary (as appropriate) without Cause, then any unvested
portion of the Grantee’s DIP Award shall remain outstanding and shall continue
to vest in accordance with its terms and shall be settled in accordance with the
schedule set forth in Section 2 above, notwithstanding the Grantee’s Termination
of Affiliation.

 

d.               Notwithstanding the provisions of Sections 2 and 3(a) above, if
the Grantee experiences a Termination of Affiliation due to Retirement (as
defined in Appendix A), the DIP Award shall continue to vest in accordance with,
and subject to the terms and conditions set forth in, Appendix A.

 

4.         Issuance of Shares.

Subject to Section 7(b) of this DIP Award Agreement (pertaining to Section 409A
of the Code) and Section 14.1 of the Company Plan (pertaining to the withholding
of taxes) and the distribution provisions of Article VI of the Executive Income
Deferral Program (if applicable to the Grantee), as soon as practicable after
the date any Share Units become vested, but in no case later than 60 days
following the date on which such Share Units become vested, the Company shall
issue to the Grantee one or more share certificates or otherwise transfer Shares
with respect to the Share Units vesting (or shall take other appropriate steps
to reflect the Grantee’s unrestricted ownership of all or a portion of the
vested Share Units that are subject to this DIP Award Agreement).

 

5.         Rights as a Shareholder.

 

The Grantee shall have no rights as a shareholder unless and until the Grantee
has become the holder of record of Shares following payment in Common Stock upon
the vesting of Share Units; provided, that, the Grantee shall be eligible to
receive an amount in cash equal to any distributions or dividends, or equivalent
or related payments (“Dividends”) (to the extent that such Dividends have a
record date that is on or after the date the Share Units have been credited to
the Grantee) that would have been paid to the Grantee with respect to any
then-unvested Share Units if the Grantee had been the holder of record of Shares
subject to such unvested Share Units as of the record date of such Dividends,
which amount shall be paid on the date on which such Dividends are paid to
holders of Shares. No interest or other earnings will be credited to the Grantee
with respect to such Dividends.

6.         Unfair Interference.

The Grantee shall not without the prior written consent of the Company, during
the Grantee's employment with the Company and any Subsidiary and for a period of
twelve months after the date on which the Grantee's employment with the Company
terminates (the “Termination Date”) for any





2 of 10




 

reason, directly or indirectly, either alone or jointly with or on behalf of any
other person, firm or company:

(1)  solicit the services of or endeavor to entice away from the Company or any
Subsidiary for which the Grantee has worked in the period of 12 months prior to
the Termination Date, any director, employee or consultant of the Company or any
such Subsidiary with whom the Grantee worked or had dealings during the course
of the Grantee's employment with the Company or any such Subsidiary.

(2)  solicit, canvass, approach or accept any approach from any Customer of the
Company or any Subsidiary with a view to obtain their custom or supply for a
Competitor.

In this Section 6:

“Customer” means person, firm or company which at or within a period of two
years prior to the Termination Date has done business with the Company or any
Subsidiary as a customer, client or supplier, or which the Company or any
Subsidiary is or was in the process of negotiating with a view to such person,
firm or company becoming a customer, client or supplier, and with whom the
Grantee worked or had dealings with in the course of the Grantee's employment
and with whom or which the Grantee first had contact or otherwise developed a
relationship while employed by the Company; and

“Competitor” means an actual or prospective competitor of any business carried
on by the Company or any Subsidiary in which the Grantee worked at any time
during the period of one year prior to the Termination Date and with whom or
which Grantee first had contact or otherwise developed a relationship while
employed by the Company.

The Grantee acknowledges that:

(a)     these restrictions form part of the Grantee's terms and conditions of
employment;

(b)     the restrictions set out in this clause are reasonable and necessary for
the protection of the legitimate interests of the Company (including but not
limited to protecting confidential information, relationships with directors,
employees, consultants and Customers, and the goodwill of the Company's
business) , and that, having regard to those interests such restrictions do not
impose an unreasonable burden on the Grantee; and

(c)     damages are not an adequate remedy to protect the interests of the
Company, and the Company is entitled to seek and obtain injunctive relief, or
any other remedy, in any Court.

These restrictions shall supersede any other restriction to which the Grantee
may be subject in respect of non-solicitation of employees and of customers as
set out in the Grantee's letter of employment.  All other restrictions to which
the Grantee may be subject which are not superseded by this clause shall
continue with full effect in addition to the restrictions set out in this
clause.

The consideration for the promises in these restrictions is given to the Grantee
by the Company on its own behalf and on behalf of each other Subsidiary
(including, for the avoidance of doubt, any subsidiary to which the Grantee
provides services from time to time).

The restrictions shall remain in full force and effect and survive the
termination of the Grantee's employment for any reason whatsoever.

The restrictions in this Section 6 shall be governed by and construed in
accordance with the laws of the jurisdiction in which Grantee is employed or
primarily providing services according to his or her employment contract at the
date of the termination of employment (“Territory”). Without prejudice to the
foregoing sentence, if the Grantee is employed by the





3 of 10




 

Company or Subsidiary in a state or territory in Australia, the restrictions in
Section 6 shall be governed by and construed in accordance with New South Wales
law, regardless of the Territory.

Any proceedings initiated by the Grantee in relation to the restrictions in
Section 6 shall be initiated in the Territory. In the event that the Company or
any Subsidiary (including, for the avoidance of doubt, any Subsidiary to which
the Grantee provides services from time to time) is the plaintiff in any
proceedings in relation to the restrictions in Section 6, the Company may, at
its option, elect to enforce the restrictions in any competent court of any
jurisdiction which shall accept jurisdiction for this purpose.

7.         Miscellaneous.

 

a.          Other Restrictions.  Notwithstanding any other provision of the
Company Plan or this DIP Award Agreement, the Company will not be required to
issue, and the Grantee may not sell, assign, transfer or otherwise dispose of,
any Shares received as payment of the Share Units, unless (i) there is in effect
with respect to the Shares received as payment for the Share Units a
registration statement under the United States Securities Act of 1933, as
amended, and any applicable state or foreign securities laws or an exemption
from such registration, and (ii) there has been obtained any other consent,
approval or permit from any other regulatory body which the Committee, in its
sole discretion, deems necessary or advisable. The Company may condition such
issuance, sale or transfer upon the receipt of any representations or agreements
from the parties involved, and the placement of any legends on certificates
representing Common Stock received as payment of Share Units, as may be deemed
necessary or advisable by the Company in order to comply with such securities
laws or other restrictions.

 

b.         Section 409A; Six-Month Delay.  Section 7(b) of this DIP Award
Agreement will apply to a Grantee who, either at the Grant Date or at any time
subsequent to the Grant Date, is subject to United States income taxes. The
intent of the parties is that payments and benefits under the DIP Award made to
the Grantee comply with Section 409A of the Code and, accordingly, to the
maximum extent permitted, the DIP Award shall be interpreted and administered to
be in compliance with Section 409A of the Code. Notwithstanding anything
contained herein to the contrary, and to the extent applicable, the Grantee
shall not be considered to have experienced a Termination of Affiliation for the
purposes of Section 3 of this DIP Award Agreement unless the Grantee would be
considered to have incurred a “separation from service” within the meaning of
Section 409A of the Code. Each amount to be paid or benefit to be provided under
the DIP Award shall be construed as a separate identified payment for the
purposes of Section 409A of the Code, and any payments under the DIP Award that
are due within the “short term deferral period” as defined in Section 409A of
the Code shall not be treated as deferred compensation unless applicable law
requires otherwise. Without limiting the foregoing, and notwithstanding anything
contained herein to the contrary, to the extent required in order to avoid
accelerated taxation and/or tax penalties under Section 409A of the Code,
amounts that would otherwise be payable and benefits that would otherwise be
provided under the DIP Award during the six-month period immediately following
the Grantee’s “separation from service” (within the meaning of Section 409A of
the Code) shall instead be paid on the first business day after the date that is
six months following the Grantee’s “separation from service” (or death, if
earlier).

 

c.          Notices.  Any notice to be given to the Company shall be addressed
to the Company at its principal office, in care of its Assistant Corporate
Secretary, or, if by electronic mail, to the email address of the Assistant
Corporate Secretary. Any notice to be given to the Grantee shall be addressed to
the Grantee at the address, or if by electronic email, the email address, listed
in the Company’s records. By a notice given pursuant to this section, either
party may designate a different address for notices. Any notice to be given
hereunder shall be in writing and shall be





4 of 10




 

deemed to have been given (i) on the date of transmission if sent by telecopy or
by electronic mail or (ii) if not by electronic transmission, when actually
delivered; when deposited in the national mail, postage prepaid and properly
addressed to the Grantee; or when delivered by overnight courier.

 

d.         Binding Effect.  Except as otherwise provided hereunder, this DIP
Award Agreement shall be binding upon the heirs, executors or successors of the
parties to this DIP Award Agreement, including all rights and obligations.

 

e.          Laws Applicable to Construction.  Subject to Section 6 above, the
interpretation, performance and enforcement of this DIP Award Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware. In addition to the terms and conditions set forth
in this DIP Award Agreement, the Share Units are subject to the terms and
conditions of the Company Plan and the Executive Income Deferral Program (if
applicable to the Grantee), which is hereby incorporated by reference.

 

f.          Severability.  The invalidity or unenforceability of any provision
of this DIP Award Agreement shall not affect the validity or enforceability of
any other provision of this DIP Award Agreement.

 

g.         Conflicts and Interpretation.  In the event of any conflict between
this DIP Award Agreement and the Company Plan or the Executive Income Deferral
Program (if applicable to the Grantee), the Company Plan or the Executive Income
Deferral Program (if applicable to the Grantee) shall take precedence. In the
event of any ambiguity in this DIP Award Agreement, or any matters as to which
this DIP Award Agreement is silent, the Company Plan shall govern including,
without limitation, the provisions thereof pursuant to which the Committee has
the power, among others, to (i) interpret the Company Plan, (ii) prescribe,
amend and rescind rules and regulations relating to the Company Plan, and (iii)
make all other determinations deemed necessary or advisable for the
administration of the Company Plan.

 

h.         Amendment.  Except as otherwise provided for in this DIP Award
Agreement, this DIP Award Agreement may not be modified, amended or waived
except by an instrument in writing approved by both parties hereto or approved
by the Committee; provided that the consent of the Grantee shall not be required
for any amendment which (i) does not adversely affect the rights of the Grantee,
or (ii) is necessary or advisable (as determined by the Committee) to carry out
the purpose of the DIP Award as a result of any new or change in existing
applicable law. The waiver by either party of compliance with any provision of
this DIP Award Agreement shall not operate or be construed as a waiver of any
other provision of this DIP Award Agreement, or of any subsequent breach by such
party of a provision of this DIP Award Agreement. Notwithstanding anything to
the contrary contained in the Company Plan or in this DIP Award Agreement, to
the extent that the Company determines that the Share Units are subject to
Section 409A of the Code and fail to comply with the requirements of Section
409A of the Code, the Company reserves the right to amend, restructure,
terminate or replace the Share Units in order to cause the Share Units to either
not be subject to Section 409A of the Code or to comply with the applicable
provisions of such section.

 

i.          Headings.  The headings of sections herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this DIP Award Agreement.

 





5 of 10




 

APPENDIX A – ADDITIONAL TERMS OF DIP AWARD APPLICABLE UPON RETIREMENT

 

1.         Retirement Criteria.

 

“Termination of Affiliation due to Retirement” shall mean a Grantee’s
Termination of Affiliation that, in the Management Committee’s sole discretion,
meets the criteria set forth in clauses (i) and (ii) below (collectively, the
“Retirement Criteria”):

 

(i) the Grantee represents to the Company that the Grantee intends to
indefinitely withdraw from the workforce, including from sitting on the board of
directors of any competitor, as determined in the discretion of the Management
Committee; and

 

(ii) either:

 

(x) the Grantee has (A) both attained age fifty-five (55) and completed at least
ten (10) years of service with the Company or a Subsidiary or (B) attained age
sixty (60); or

 

(y) (A) the Grantee has completed at least fifteen (15) years of service and (B)
the Management Committee determines in good faith that the Grantee has
satisfactorily fulfilled qualitative criteria, determined in the discretion of
the Management Committee, with respect to (1) the needs of the business of the
Company and/or succession planning, (2) significant contributions to the Company
and (3) achievement of appropriate work transition.

 

2.         Additional Retirement Vesting Conditions

 

The vesting in connection with a Termination of Affiliation due to Retirement as
described in Section 3 below shall also be subject to the Grantee (i) executing
a legal release of the Grantee’s claims against the Company, in a form
reasonably satisfactory to the Company, within 45 days following the effective
date of the Termination of Affiliation (and not revoking the release within the
time period for revocation set forth in the release) and (ii) certifying to the
Company the Grantee’s continued permanent withdrawal from the workforce within
30 days prior to the applicable Retirement Vesting Date, unless otherwise
determined by the Management Committee (the “Additional Retirement Vesting
Conditions”).

 

3.         Retirement Vesting Schedule.

 

Notwithstanding anything to the contrary in the DIP Award Agreement, if the
Grantee has experienced a Termination of Affiliation due to Retirement and
satisfies the Additional Retirement Vesting Conditions, then the DIP Award shall
vest (i) 50% on the final vesting date applicable to any outstanding unvested
award in the form of time-based vesting Share Units held by the Grantee granted
pursuant to the Company Plan on or after January 1, 2020 (each, a “Covered DIP
Award”) and (ii) 50% shall vest on the date that is one year prior to the final
vesting date applicable to any Covered DIP Award; provided, however, if there is
only one vesting date remaining applicable to the Covered DIP Awards (or if all
remaining vesting dates are less than one year following the Grantee’s
Termination of Affiliation), 100% of the DIP Award shall vest on such final
vesting date (each such vesting date, a “Retirement Vesting Date”).

 





6 of 10




 

APPENDIX B – FORFEITURE (MALUS) AND CLAW-BACK

The DIP Award shall be subject to the forfeiture and claw-back provisions set
forth in this Appendix. Notwithstanding any provision of the Company Plan, the
DIP Award Agreement, Appendix A or this Appendix B to the contrary, the DIP
Award shall be subject to such additional forfeiture, claw-back, deduction or
recovery provisions as may be required pursuant to any applicable laws
(including US securities laws), government regulations, stock exchange listing
requirements or Company policies in effect from time to time (including
additional laws, regulations and requirements implemented following the date
hereof).

1.         FORFEITURE (MALUS)

1.1       Any time prior to the issuance of Shares to the Grantee in respect of
a DIP Award, the Board, acting fairly and reasonably, may determine that the
vesting of the DIP Award or the delivery of Shares in respect of a vested DIP
Award is not justified (and the undelivered Shares underlying the DIP Award
shall be forfeited) due to:

(a)        a material misrepresentation in relation to the performance of the
Company or its Subsidiaries (together, the “Group”), business unit or fund,
mandate or other vehicle the assets of which are managed by a member of the
Group (“Fund”) and/or the Grantee on the basis of which the Board made its
determination as to the amount of the annual bonus awarded and the extent to
which the DIP Award was granted or earned, including (but not limited to): (i) a
misstatement of the financial results and/or health of a member of the Group,
business unit or Fund during a relevant fiscal year; (ii) an erroneous
calculation in relation to the results of a member of the Group, business unit
or Fund or other performance benchmark; (iii) errors in the financial statements
of a member of the Group, business unit or Fund; or (iv) discrepancies in the
financial accounts for a relevant fiscal year, whether or not arising from fraud
or reckless behavior on the part of any director or employee of a member of the
Group;

(b)        significant changes in the overall financial situation of the Group;

(c)        a material downturn in the performance of: (i) any member of the
Group or business unit for which the Grantee performs a role or has
responsibility; and/or (ii) any Fund to which the Grantee’s role relates or for
which the Grantee has responsibility;

(d)        a material failure of risk management of: (i) any member of the Group
or business unit for which the Grantee performs a role or has responsibility;
and/or (ii) any Fund to which the Grantee’s role relates or for which the
Grantee has responsibility, whether or not the Grantee is responsible for such
failure but taking into account the proximity of the Grantee to the failure of
risk management;

(e)        the Grantee ceasing to be an employee of any member of the Group by
reason of dismissal for misconduct (for the avoidance of doubt, including but
not limited to gross misconduct) or Cause, material or serious error or there is
reasonable evidence of employee misbehavior; and/or,





7 of 10




 

(f)        the Grantee has engaged in conduct which the Board considers ought to
result in the complete or partial reduction of the DIP Award, including where
the Grantee has failed to meet appropriate standards of fitness and propriety
and/or has materially breached his or her service contract and/or any terms of
employment or engagement with the Group.

For the avoidance of doubt, the Board may determine that the Share Units may be
forfeited in whole or in part. The effect of the forfeiture of the DIP Award (to
the extent determined by the Board) shall be that the Grantee shall no longer be
entitled to the issuance or transfer of Shares pursuant to the DIP Award.

2.         CLAW-BACK OF AWARD

2.1       At any time following the issuance of Shares to the Grantee in respect
of a DIP Award until the third anniversary of such issuance, the Board, acting
fairly and reasonably, may determine that a claw-back of such Shares
(“Claw-Back”) is justified due to:

(a)        a material misrepresentation in relation to the performance of a
member of the Group, business unit or Fund and/or the Grantee on the basis of
which the Board made its determination as to the amount of the annual bonus
awarded and the extent to which the DIP Award was granted, earned, vested or
paid, including (but not limited to): (i) a misstatement of the financial
results and/or health of a member of the Group, business unit or Fund during a
relevant fiscal year; (ii) an erroneous calculation in relation to the results
of a member of the Group, business unit or Fund or other performance benchmark;
(iii) errors in the financial statements of a member of the Group, business unit
or Fund; or (iv) discrepancies in the financial accounts for a relevant fiscal
year, whether or not arising from fraud or reckless behavior on the part of any
director or employee of a member of the Group and the Board determines that
either (x) such misrepresentation resulted in the Grantee receiving more Shares
in respect of the DIP Award than the Grantee would have received had the
misrepresentation not occurred or (y) the Board determines the Grantee was
responsible for such misrepresentation;

(b)        the Grantee ceasing to be an employee of any member of the Group by
reason of dismissal for misconduct (for the avoidance of doubt, including but
not limited to gross misconduct), material or serious error, or Cause, or there
is reasonable evidence of employee misbehavior; and/or,

(c)        a material failure of risk management for which the Grantee has
direct or indirect responsibility in respect of: (i) any member of the Group or
business unit for which the Grantee performs a role or has responsibility;
and/or (ii) any Fund to which the Grantee’s role relates or for which the
Grantee has responsibility.

2.2       The manner in which the Claw-Back shall be made by the Board is as
follows:

(a)        the Company shall serve a notice in writing on the Grantee setting
out:

(i)         the date of grant of the DIP Award;

(ii)       the total number of Shares subject to the DIP Award which were
delivered on the applicable issuance date;





8 of 10




 

(iii)      the number of Shares subject to the DIP Award which are subject to
the Claw-Back calculated (if the Board so decides, after taking account of the
tax and social security contributions paid by the Grantee) (“Claw-Back Shares”);

(iv)       the Fair Market Value of the Claw-Back Shares, as at the date the
Claw-Back Shares were issued or transferred in satisfaction of the DIP Award
(“Cash Equivalent”);

(b)        so far as the Board shall consider practicable, any Claw-Back shall
be implemented by:

(i)         a reduction in the number of Shares subject to an Award granted
under the Company Plan or an award granted under any other equity award plan
operated by the Company which would otherwise vest for or be released to the
Grantee on any future date;

(ii)       withholding any cash amount otherwise due to the Grantee under any
bonus scheme, phantom share scheme or other cash-based incentive scheme of the
Company or any member of the Group (on a pre- or post-tax basis, as determined
by the Board); or

(iii)      a deduction from any other sum owed to the Grantee (which may include
unpaid salary and/or pension contributions) on a pre- or post-tax basis, as
determined by the Board, up to the number of Claw-Back Shares or their Cash
Equivalent; and

(c)       if the Grantee ceases at any time to be a participant in the Company
Plan and/or any other equity award plan operated by the Company, or the number
of Shares which may be transferred on or following any future date under the
Company Plan and/or any other equity award plan operated by the Company is less
than the number of Claw-Back Shares, or the Grantee ceases at any time to be a
director or an employee of a member of the Group, then the Company may recover
from the Grantee the Cash Equivalent of the balance of the Shares remaining to
be clawed-back, and for these purposes the Cash Equivalent is a debt which is
immediately due and payable by the Grantee to the Company.

9 of 10

